Citation Nr: 1454455	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-38 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for sinusitis.

2.  Entitlement to a total disability rating due to individual unemployability.

3.  Entitlement to service connection for hypothyroidism.

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus, type II.

5.  Whether new and material evidence has been received to reopen a claim for service connection for colon cancer, status post colectomy.

6.  Whether new and material evidence has been received to reopen a claim for service connection for asthma.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from June 1966 to February 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Regional Office (RO) in Jackson, Mississippi.

By way of history, in February 2002, an initial noncompensable rating was assigned for sinusitis, effective July 3, 2001.  In a July 2005 decision, the RO granted an increased rating of 10 percent, effective June 14, 2004.

The Veteran submitted a new claim for increase in May 2008.  Subsequently, the RO issued a rating decision in August 2008 that continued the 10 percent rating for sinusitis.  The Veteran submitted a timely notice of disagreement to that rating decision.  See 38 CFR 20.201.  In September 2009, another rating decision was issued that granted an increased disability rating of 30 percent, effective May 19, 2008.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In December 2009, the RO issued a decision that denied individual unemployability.

The issues of service connection for diabetes mellitus, colon cancer, and asthma are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify appellant if further action is required.


FINDINGS OF FACT

1.  Prior to June 11, 2013, the Veteran's chronic sinusitis was near-constant, with headaches, pain, tenderness of the affected sinus, and purulent discharge or crusting despite repeated surgeries.

2.  Since June 11, 2013, the Veteran's chronic sinusitis is manifested by seven or more non-incapacitating episodes per year and headaches.

3.  The Veteran is not rendered unable to maintain substantially gainful employment as a result of his service-connected disability.


CONCLUSIONS OF LAW

1.  Prior to June 11, 2013, the criteria for a disability rating of 50 percent, but not greater, for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6513 (2014).

2.  Since June 11, 2013, sinusitis only approximated the criteria for a disability rating of 30 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 6513.

3.  The criteria for entitlement to a total disability rating based on individual unemployability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.655, 4.16.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a higher disability rating for his service-connected sinusitis, which is currently rated as 30 percent, effective May 19, 2008, under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6513 (2014).

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Separate rating codes identify the various disabilities.  Id.  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  But, where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran's sinusitis disability is rated under Diagnostic Code 6513, which applies to chronic maxillary sinusitis.  The General Rating Formula for Sinusitis is applicable, and it provides the following criteria for a 50 percent rating, which is the highest rating available for a sinusitis disability.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis; or for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  A 30 percent rating is warranted for three or more incapacitating episodes per year of sinusitis requiring prolong (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, Diagnostic Code 6513.

The above criteria include the use of both conjunctive and disjunctive language.  The Board notes that the second half of the criteria indicates that a 50 percent rating is warranted for near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, "and" purulent discharge or crusting after repeated surgeries.  In essence, the Board finds that, if the first portion of that half of the criteria is met, the second portion must also be met to warrant a 50 percent rating.  Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive and in a statutory provision meant that all conditions listed in the provision must be met).

After a full review of the record, and as discussed below, the Board concludes that a rating of 50 percent, but no more, is warranted for the period on appeal prior to June 11, 2013, and a 30 percent rating, but no more, is warranted thereafter for the Veteran's sinusitis disability.  

The Veteran has had repeated surgeries for his sinusitis condition.  His separation examination from February 1970 shows that he has had recurring sinusitis issues since November 1969, when he had dental surgery.  Private medical records show that in November 1978 the Veteran had a septoplasty, bilateral antrostomies, and a turbinectomy.  In June 1979, private medical records show that the Veteran had a septoplasty and excision of the synechia.  However, medical records show that the Veteran has continued to experience headaches, pain and tenderness of sinuses, and purulent discharge and crusting.

On VA examination in July 2008, the Veteran endorsed symptoms of headaches, which he stated had started recently within the last one to two years.  He also said that his sinus symptoms increased regarding a runny nose, tearing of the eyes, itching and burning of the eyes, nasal congestion, and nasal drainage.  The examiner found no nasal polyps, evidence of permanent hypertrophy of the turbinates or granulomatous disease.  The examiner also noted that the Veteran had two prior sinus-related surgeries.  Ultimately, the examiner diagnosed allergic rhinitis and chronic sinusitis, and concluded that the Veteran "does have some tenderness purulent discharge and crusting of his paranasal cavities."

At an October 2009 VA examination, the Veteran stated that he cannot concentrate or maintain direction of thought because of his chronic sinusitis, and that he has constant headaches.  He endorsed symptoms of a runny nose, year round nasal congestion, and sinus pressure associated with post nasal drip.  He also said that he has chronic constant drainage in the back of his throat that can be clear to purulent.  The examiner noted maxillary sinus tenderness during the examination, as well as boggy hypertrophic turbinates causing more than 50 percent obstruction, bilaterally.  The Board finds these two past VA examinations probative of the Veteran's sinusitis symptoms for the period prior to June 11, 2013.

VA treatment records from January 2013 show that the Veteran endorsed not having any recent sinus issues, and that his "allergy shots have been working great."

In June 2013, the Veteran received another VA examination.  The Veteran told the examiner that he was experiencing "frequent sinus headaches that give him pain in his teeth and feels he still has post nasal drip."  He stated that "overall, he feels this round of allergy shots has improved his life a lot and he says he has not had a real sinus infection in over a year in a half."  The examiner recorded the Veteran's prior history regarding allergy shots and found treatment notes from 2011 and 2012 that show the Veteran felt his symptoms were "much improved with the [allergy] shots."  The examiner noted that the Veteran had sinusitis and rhinitis.  However, the examiner also indicated that the Veteran's chronic sinusitis was not currently affected by other sinuses or types of sinusitis.  The examiner then noted that the only signs or symptoms of chronic sinusitis displayed by the Veteran were headaches.  There was no pain and tenderness of the affected sinus or purulent discharge or crusting noted by the examiner.  The Veteran was found to have seven or more non-incapacitating episodes over the past twelve months.  It was also noted that he had multiple sinus surgeries in the past.  Lastly, the examiner opined that the Veteran's sinus disability does not impact his ability to work.  The Board finds this medical opinion probative of the current symptoms exhibited by the Veteran regarding his sinusitis disability, which more closely approximate with a 30 percent disability rating.

The Board has considered whether higher or separate ratings are warranted under the other Diagnostic Codes used to evaluate diseases of the nose and throat, but find that none apply.  The Veteran has not been shown to have symtpoms that would warrant a higher rating for a similar disability.  Therefore, higher or separate ratings under other Diagnostic Codes are not warranted.  38 C.F.R. § 4.97, DCs 6502, 6504, 6510, 6511, 6512, 6514-6524.  

The Board finds that a maximum 50 percent rating for the Veteran's sinusitis is warranted for the period on appeal prior to June 11, 2013, and a 30 percent rating thereafter.  For the period prior to June 11, 2013, the Veteran consistently complained of headaches, pain, and tenderness of the affected sinuses.  The Veteran has undergone a number of surgeries for treatment of the sinus condition, and despite those surgeries, the VA examiners throughout this period on appeal have all noted that the Veteran also had purulent discharge or crusting.  Accordingly, the Board finds that the Veteran's symptoms meet the criteria associated with the maximum 50 percent disability rating for sinusitis for the period on appeal prior to June 11, 2013.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an increased rating of 50 percent, but not higher, for sinusitis are met for this period.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

For the period since June 11, 2013, the Veteran has consistently complained of headaches, but the June 2013 VA examiner did not find any pain or tenderness to palpation of the affected sinus area.  There was also no finding of purulent discharge or crusting.  The examiner did find that the Veteran had seven or more non-incapacitating episodes per year.  Accordingly, the Board finds that the Veteran's symptoms meet the criteria associated with the 30 percent disability rating for sinusitis.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for a rating of 30 percent, but not higher, for chronic maxillary sinusitis since June 11, 2013, are met.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected sinusitis.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected sinusitis above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of sinus symptoms, as well as incapacitating and nonincapacitating episodes; thus, the demonstrated manifestations specifically associated with his service-connected sinusitis - namely headaches, pain and tenderness of affected sinus, and purulent discharge or crusting - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's sinusitis, and referral for consideration of an extra-schedular evaluation is not warranted.

Total Disability Due to Individual Unemployability

The Veteran contends that he is entitled to a total disability rating due to individual unemployability (TDIU).  He claims that his sinusitis disability prevented him from being employed.  See VA Form 21-8940 filed in August 2009.  

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013).  Where the combined rating percentage requirements are not met, entitlement to the benefits may nonetheless be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).  The Board finds that the Veteran does not qualify for TDIU based on the probative medical opinion provided in the June 2013 VA examination.  The VA examiner opined that the Veteran's sinus disability does not impact his ability to work. 

The Veteran does not meet the schedular requirements for an award of TDIU under 4.16(a).  Additionally, the Board finds that because he has not shown to be unemployed due to service-connected disabilities, referral for extraschedular TDIU under 4.16(b) is not warranted.  For instance, while he reported that he could not work at Lowes due to sinusitis, a statement from Lowes only indicated that he left for "personal reasons."  

Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to TDIU must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in January 2009.  The Veteran was also provided a VCAA notice regarding development of his total disability based on individual unemployability claim in April 2009.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of private and VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded VA examinations with respect to his claim in July 2008, October 2009, and June 2013.  During those examinations, the VA examiners conducted physical examinations of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matters on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in May 2013.  The Board instructed the AOJ to readjudicate the claim on appeal after the Veteran received the opportunity to provide updated treatment records and was scheduled for an updated VA examination.  Since that time, VA issued a new supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to a 50 percent rating, but not higher, is granted for the period on appeal prior to June 11, 2013, for sinusitis.

Entitlement to a rating in excess of 30 percent since June 11, 2013, for sinusitis is denied.

Entitlement to a total disability rating due to individual unemployability is denied.


REMAND

In July 2013, the RO issued a Statement of the Case (SOC) regarding the issues of service connection for hypothyroidism, as well as new and material evidence to reopen claims regarding service connection for diabetes mellitus, colon cancer, and asthma.  The RO received a timely VA Form 9 from the Veteran in August 2014 in which he expressed a desire to appeal all of the issues listed on the SOC.  He also requested a hearing at a local VA office.  The Veteran included a statement about the relationship between his sinus surgery and his sensitivity to Agent Orange, and that he has been suffering many years with sinus infections.  The Board has not construed this statement as part of the Veteran's desire to also have a hearing on his increased sinusitis rating as this issue was not a part of the SOC that was last issued.  Furthermore, the statement appears to be made in the context of supporting his other claims that are included in the SOC and relate to Agent Orange exposure.

The record reflects the requested hearing has not yet been scheduled.  This matter must be addressed prior to any appellate review.  38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.904 (a)(3).

Accordingly, these matters are REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board at the local office in accordance with his request as it pertains to the claims for service connection for hypothyroidism, and new and material evidence to reopen claims regarding service connection for diabetes mellitus, colon cancer, and asthma.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


